Citation Nr: 1018180	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  06-08 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
thigh injury.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active duty service from October 1985 to 
October 1988 and from January 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for 
posttraumatic stress disorder has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of service connection for depression is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  This appeal is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDING OF FACT

The Veteran is not shown to have a currently diagnosed 
chronic left thigh disability.


CONCLUSION OF LAW

The criteria for establishing service connection for 
residuals of a left thigh injury have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009)



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in May 
2004, December 2004 and January 2005 letters, regarding what 
information and evidence is needed to substantiate his claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  A May 2006 
letter advised the Veteran how disability evaluations and 
effective dates are assigned, and the type evidence which 
impacts those determinations.  

As to the VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include the Veteran's service treatment records, 
VA treatment records and examination reports, and private 
treatment records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, as well as presenting for VA examinations.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notices is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the Veteran.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board notes that the Veteran originally claimed service 
connection for left ankle, left knee, and left thigh injuries 
in January 2004, stemming from a motor vehicle accident in 
April 2003 while on active duty.  The accident report from 
June 2003 notes that the Veteran was struck in the left leg 
by a car going 35 miles per hour while he was guarding a 
gate.  Service connection has been established for the 
Veteran's left ankle and knee disabilities.

The Veteran underwent a VA examination in November 2004.  The 
treatment history for the Veteran's left knee and ankle are 
heavily documented in this VA examination.  The Veteran, 
however, does not complain of or report any problems with his 
left thigh.  Nor is any left thigh disability or injury noted 
on physical examination.  Diagnoses for the Veteran's left 
ankle and knee were rendered, but no diagnosis was given for 
any left thigh problem.

Private treatment records indicate that the Veteran was seen 
two days later in November 2004 for complaints of left leg 
pain from the mid-thigh to his shin.  Left thigh swelling was 
noted. At that time, the Veteran was given a diagnosis of 
chronic pain for the left thigh and knee.

Following that time however, the Veteran's private and VA 
treatment records do not show any complain or findings of any 
left thigh condition.  VA treatment records from July 2005 
and February 2007 indicate that there was no lower extremity 
edema noted.  The majority of the VA treatment records 
demonstrate ongoing treatment for the Veteran's left knee 
injury, but never indicate any complaints of any left thigh 
pain, injury or disability.

The Veteran underwent a VA examination for his left knee in 
July 2007.  At that time only the Veteran's left knee was 
examined, but the Board notes that the Veteran did not 
complain of any left thigh injury during that examination.

Give the foregoing evidence, the Board finds that the Veteran 
does not have a currently diagnosed chronic left thigh 
disability for which service connection can be granted.  The 
Board initially notes that the Veteran complained of left 
thigh pain in November 2004.  Pain, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), dismissed in part, vacated in part 
on other grounds sub. nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1362 (Fed. Cir. 2001).  At that time, no diagnosed 
left thigh disability was rendered.  Nor is there any chronic 
left thigh condition noted since that time.  In this regard, 
the Veteran has not complained of or sought treatment for any 
left thigh condition since November 2004.  Thus, the 
preponderance of the evidence is against a finding of any 
current disability.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

Accordingly, as the preponderance of the evidence is against 
the claim, service connection for a left thigh disability is 
denied.

The Board notes that a VA examination was not scheduled to 
obtain an opinion on this issue.  However, as the evidence of 
record fails to show the existence of a current left hip 
disability, despite the fact that he visits treatment 
provider for other conditions involving his left leg, an 
examination is not warranted.  See 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for residuals of a left thigh injury is 
denied.


REMAND

The Veteran is also claiming service connection for 
depression.  Upon review of the record, the Board finds that 
additional development is needed prior to appellate 
consideration.

The Veteran's service treatment records from 1985 to 1988 are 
negative for any complaint of, treatment for or diagnosis of 
any psychiatric problems in service.  The Board notes that 
the Veteran's separation examination from September 1988 
indicated that the Veteran was psychiatrically normal at 
discharge, and the Veteran specifically denied any depression 
or excessive worry, frequent trouble sleeping, or any nervous 
trouble of any sort.  The Veteran underwent an examination in 
September 2002 prior to his recall to active duty service in 
January 2003.  The September 2002 examination noted that the 
Veteran was psychiatrically normal, and again the Veteran 
denied nervous trouble of any sort, depression or excessive 
worry, or frequent trouble sleeping.

The Board notes, however, that treatment records reflect that 
the Veteran was first diagnosed with a depressive disorder in 
November 2000, prior to his reactivation into active duty 
service in January 2003.  The Veteran was again diagnosed 
with depression and prescribed Celexa for his disorder by Dr. 
J.Z., M.D. in September 2002.  Private treatment records from 
Dr. J.Z. indicated that the Veteran continued to be followed 
for depression, and it was specifically noted in an April 
2005 treatment note that the Veteran was involved in a motor 
vehicle accident in 2004, which resulted in his left knee 
disability and military discharge.  It was noted that the 
Veteran had "depression/inability to make a living".

VA treatment records indicate that the Veteran was diagnosed 
with an adjustment disorder with depressed mood in January 
2005.  In a VA treatment note from May 2005 the Veteran 
related his depressed feelings as being associated with 
social problems, particularly his inability to work due to 
his health issues.  The Veteran was diagnosed in July 2005 
with adjustment disorder with depressed mood versus 
depression, not otherwise specified.  The Veteran was 
diagnosed with depression in June 2007. 

Given the evidence of record, the Board finds that a VA 
examination is necessary in order to adjudicate this claim.  
See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet 
App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 
512 (2004).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  As the Veteran to provide the names and 
addresses of all medical care providers who 
treated the Veteran for depression since 
April 2005.  After securing the necessary 
release, the RO/AMC should obtain any 
identified records which are not duplicates 
of those already contained in the claims 
file.  

2.  Obtain mental health treatment records 
from the Buffalo, New York VA Medical 
Center dating since June 2007.  

3.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA psychiatric examination to 
determine whether the Veteran suffers an 
acquired psychiatric disorder and for an 
opinion as to whether any diagnosed 
disorder is related to the Veteran's 
active duty service.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All tests deemed necessary 
should be conducted and the results 
reported in detail.  

Following review of the claims folder and 
examination of the Veteran, the examiner 
should provide a diagnosis for any 
psychiatric disorder identified.  
Thereafter, the examiner should provide an 
opinion as to the following:

(a) Whether the diagnosed disorder 
existed prior to service and if so, 
whether such was aggravated (permanent 
worsening of the underlying disorder 
beyond normal progression) by service.  

(b) Whether the currently diagnosed 
disorder is caused by or otherwise 
related to any incident of service.

(c) If the currently diagnosed 
psychiatric disorder is not related to 
an incident of service, then the 
examiner should opine whether the 
current disorder was caused or 
aggravated (permanent worsening of the 
underlying disorder beyond normal 
progression) by the Veteran's service 
connected left knee and ankle 
disabilities.  If aggravation is shown, 
the examiner should attempt to quantify 
the degree of aggravation caused by the 
service connected disabilities, if 
possible.
.
A rationale for all opinions expressed 
should be provided.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record.  
If the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


